UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-7036



PIERRE A. RENOIR,

                                               Plaintiff - Appellant,

          versus


JIM GILMORE, Governor; RON ANGELONE; UNKNOWN
DIRECTOR OF HEALTH SERVICES; UNKNOWN REGIONAL
DIRECTOR; GEORGE DEEDS, Warden; UNKNOWN PRISON
OMBUDSMAN, RED ONION STATE PRISON; UNKNOWN DI-
RECTOR OF RED ONION; UNKNOWN DOCTOR, Red Onion
State Prison,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-99-480-7)


Submitted:   October 21, 1999              Decided:   October 27, 1999


Before WIDENER and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge


Dismissed by unpublished per curiam opinion.


Pierre A. Renoir, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pierre A. Renoir appeals a district court’s order denying his

motion for appointment of counsel.      We dismiss the appeal for lack

of jurisdiction because the order is not appealable.       This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).       The order here appealed is nei-

ther a final order nor an appealable interlocutory or collateral

order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                             DISMISSED




                                   2